Citation Nr: 1009373	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of left inguinal hernia repair.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1960 to March 
1961.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which assigned a noncompensable 
evaluation for residuals of a left inguinal hernia repair, 
following the Board's February 2006 grant of service 
connection.  


REMAND

A preliminary review of the record discloses a need for 
further development in connection with the claim for an 
increased initial evaluation for the inguinal hernia 
residuals.  In this regard, the Board is of the opinion that 
there is a need for an additional VA examination and that it 
appears that there may be additional VA treatment records 
that have not been obtained.  

By way of background, the Veteran had a left inguinal hernia 
repair in June 1962 and he underwent another repair in 
January 1999.  The most recent repair was treated with Marlex 
mesh.  An August 2003 VA examination revealed no recurrent 
inguinal hernia, but noted "exquisite tenderness" to the 
left inguinal canal in the area of the hernia repair.  He was 
awarded service connection in March 2006, and was assigned a 
noncompensable rating.  

During his July 2009 hearing, the Veteran reported continued 
difficulties with the area near his hernia repairs.  He 
testified that he cannot extend his leg straight and that 
this impacts his ability to travel.  At his hearing, the 
Veteran acknowledges that he did not have a recurrence of his 
left inguinal hernia, but he indicated that there appeared to 
be other residuals that may be associated with it.  He 
testified that he travels for work as a clergyman and as an 
expert witness in criminal cases, but his ability to travel 
has been diminished secondary to what he characterized as due 
to residuals of his inguinal hernia repairs.  The Veteran 
advised that he has experienced extreme numbness and 
tenderness around the inguinal hernia scar for 30 years.  At 
his hearing, the Veteran also submitted treatise evidence 
that shows potential residuals for post-open mesh repair for 
hernias.  These articles showed that physical activity could 
be restricted, numbness could occur, pain could increase, and 
infection could be present.  

A May 2007 VA treatment record notes that the Veteran's 
soreness in the left inguinal area appeared to be related to 
some soft tissue or sensitive nerve in that area.  The 
physician, however, did not discuss the specifics related to 
his findings.  The physician told the Veteran he could be 
referred for surgical intervention if there was a recurrence 
of the inguinal hernia.  VA treatment record, dated in 
November 2008, reflects a treating physician's finding that 
the Veteran had no recurrence of his inguinal hernia.  He 
also indicated that the Veteran's complaints of pain and 
burning in his thighs are not related to his history of 
hernia repairs.  The physician did not offer any rationale 
for his assessment.  

At the Veteran's hearing, he also stated that he received VA 
treatment since 2007.  It appears as though the RO obtained 
all outstanding VA treatment records through July 2009.  If 
there are any outstanding medical records dated since July 
2009, the RO/AMC should also attempt to obtain them and 
associate them with the Veteran's claims file.  

In light of the Veteran's credible assertions at his July 
2009 hearing, the Board finds that a remand is necessary for 
the Veteran to be afforded another VA examination to 
determine whether the Veteran may have other residuals of his 
left inguinal hernia repair that may not have be identified 
in previous examinations.  VA treatment records dated in 2007 
and 2008 do not include an in-depth examination of the 
Veteran's inguinal region, and are generally devoid of any 
discussion of rationale for the assertions made therein.  As 
such, the Veteran should be afforded another VA examination 
to determine the current severity of his residuals of 
inguinal hernia repair.  The examination should specifically 
include a discussion of the Veteran's complaints related to 
the inguinal scar, the numbness, tenderness, and other 
residuals the Veteran attributes to his inguinal hernia 
repairs.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any VA 
treatment records pertaining to the 
Veteran dated since July 2009.  

2.  The Veteran should be afforded an 
examination with the appropriate 
specialist to determine the severity and 
manifestation of his residuals of left 
inguinal hernia repair.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and to report the Veteran 
complaints and the clinical findings of 
the examination in detail.  The examiner 
should pay particular attention to the 
Veteran's July 2009 testimony regarding 
his current symptomatology-especially in 
relation to his inguinal scar and any 
tenderness and numbness associated with 
it or prior surgeries.  In addition to 
objective test results, the examiner 
should fully describe the functional 
effects caused by the residuals of his 
inguinal hernia repair in the final 
report and specify which symptomatology 
is associated with the service connected 
disability.  The examiner should discuss 
any tenderness, numbness, and any nerve 
damage associated with the Veteran's 
residuals.  

A clear rationale for all 
opinions/conclusions would be helpful and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested 
opinions/conclusions cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


